DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment and Response to Remarks
This Action is in response to the amendment filed on March 9, 2022. Claims 1, 3, 5-6, 8, 10-11 14, 16-18 are pending and have been fully examined. Claims 2, 4, 7, 9,  12-13, and 15 have been cancelled by Applicant and claims 17-18 have been newly added.
With respect to the 112 rejection, Applicant’s amendments raise a new issue. New claim 18 recites “generating a tree structure …according to…the mining transaction determined during the tracing process” However, claim 1, from which claim 18 depends, recites “if the first transaction is a mining transaction…” This makes the scope of claim 18 unclear, because a “mining transaction” may never be determined during the tracing process.
With respect to the 103 rejections, Applicant’s amendments and remarks were fully considered, but are not persuasive. The examiner notes that the amended independent claim 1 incorporates the content of cancelled claims 2 and 4, and the amendment does not add any new features to the claims. Applicant is of the opinion that Chen fails to specify any details of bloom filter. The examiner respectfully notes that “bloom filter” is an old and well known concept. For example, Rush teaches (Page 2): 
…a bloom filter is a fixed-length array, initially empty, of bits representing members in a set. An arbitrary set member is inserted into the filter by hashing its value and then using one of  selection functions to choose a bit to twiddle in the filter (where twiddle means set to true). This process is repeated for each member in the set. At a later time, if one wishes to check for the existence of a particular item in the set, one first creates a “candidate” bloom filter from that item alone. If the item is in the set, the same # bits will be set in both the candidate bloom filter and bloom filter representing the set. Bloom filters may report false positives, as the same # bits may have been set by more than one inserted member, but a bloom filter will never report a false negative. If one of the # bits is not twiddled in the filter, the item cannot have been a member of the set. This allows one to eliminate from further consideration any items that are known not to be in the set…

	The bloom filter can be applied on any data such as, for example, transaction data which may include input, output, etc. Therefore, using a bloom filter for storing transaction output is a known concept in the art.
Applicant further argues that Chen fails to teach “if the first transaction T1 is a mining transaction or a block transaction that meets a preset termination condition, terminating the tracing thread;” The examiner respectfully notes that the claim recitation is optional because the recitation includes “if (condition) then (terminating), otherwise…”
The examiner notes that for a prior art to teach claim recitation it is sufficient to teach either of “if…” or “otherwise…” recitations, and Chen at least in page 3817 Algorithm 1, FIG. 4, and Section III.A. teaches actions associated with the “otherwise…” condition, including “determining the first transaction T1 as a leaf node of the transaction-to-be-traced T,” and “performing the tracing process on the first transaction T1, until it is determined that all created tracing threads are terminated.” 
	In addition, new claim 17 is moot in light of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 18, the claims recite: “generating a tree structure …according to…the mining transaction determined during the tracing process” However, claim 1, from which claim 18 depends, recites “if the first transaction is a mining transaction…” This makes the scope of claim 18 unclear, because the conditional step “if the first transaction is a mining transaction” in claim 1 may never be true and a “mining transaction” may never be determined during the tracing process of claim 1. In that case, “the mining transaction determined during the tracing process” recited in claim 18 does not exist. Therefore, the scope of claim 18 is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 8, 10-11 14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chen et al. (“Blockchain Based Provenance Sharing of Scientific Workflows”, 2018 IEEE International Conference on Big Data).
With respect to claims 1, 6 and 11, Chen et al., teach:
acquiring information of a transaction-to-be-traced T in a blockchain system, wherein the information of the transaction-to-be-traced T includes an input value of the transaction-to-be- traced T; (FIG. 3, Page 3814, Introduction, section II.A, Page 3815, section II.B., SWF is a transaction that receives input di and produces output d’i)
before acquiring information of the transaction-to-be-traced T, each block generated in the blockchain system is configured with an output-value-storage Bloom filter that stores output values of all transactions corresponding to the block; (Page 3816, left column, Lines 29-55 “at first, the provenance sharing blockchain only has a Genesis Block… writes the transaction in local memory in blk, and generates the Bloom filters, hash tables related to the data transformation records…)
according to the input value of the transaction-to-be-traced T and  the output-value- storage Bloom filter corresponding to each block in  the blockchain system, performing a tracing process on the transaction-to-be-traced T, (FIG. 4, Page 3818, section IV.B, transaction tracing Algorithms 1 and 2 describe tracing the transaction)
determining an input value Tik of the transaction-to-be-traced T, k being a positive integer; (Page 3817 section III.B “the output of last operation acts as the input for the next operation.”)
for each input value Tik , determining an output value to-be-traced Tok that equals Tik and creating a corresponding tracing thread, (Page 3817 section III.B “the output of last operation acts as the input for the next operation.”)
and in each tracing thread: 
according to the output value to-be-traced Tok and the output-value-storage Bloom filter corresponding to each block in the blockchain system, determining a block containing a first transaction T1 whose output value is the output value to- be-traced Tok; (FIG. 4, Page 3818, section IV.B, transaction tracing Algorithms 1 and 2 describe tracing the transaction tree towards the transaction whose output value is the output value to- be-traced)
in response to determining the block containing the first transaction T1, scanning all transactions of the block to identify the first transaction T1 whose output value is the output value to-be-traced Tok; (FIG. 4, Page 3818, section IV.B, transaction tracing Algorithms 1 and 2 describe tracing the transaction tree towards the transaction whose output value is the output value to- be-traced, page 3817 Algorithm 1, “for each op ∈ OP do…end for”) 
determining the first transaction T1 as a leaf node of the transaction-to-be-traced T, (page 3817 Algorithm 1)
performing the tracing process on the first transaction T1, until it is determined that all created tracing threads are terminated. (page 3817 Algorithm 1, “for each op                         
                            ∈
                        
                     OP do…end for”) )
Chen et al. do not explicitly teach:
if the first transaction T1 is a mining transaction or a block transaction that meets a preset termination condition, terminating the tracing thread; 
However, the claim recitation is an optional recitation and therefore, does not further limit the scope of the claim.
Moreover, with respect to claim 6, Chen et al. teach:
 a memory, configured to store program instructions for performing a method for blockchain transaction tracing; and a processor, coupled with the memory… (FIG. 1, Page 3814, Introduction, Page 3815, Section II.B)
In addition, with respect to claim 11, Chen et al. teach:
 a non-transitory computer-readable storage medium, containing program instructions for, when executed by a processor, performing a method for blockchain transaction tracing … (FIG. 1, Page 3814, Introduction, Page 3815, Section II.B)
With respect to claims 3, 8 and 14, Chen et al., teach the limitations of claims 1, 6, and 11.
Moreover, Chen et al. teach:
according to the output value to-be-traced Tok and the output-value-storage Bloom filter corresponding to each block in the blockchain system, determining the block containing a first transaction T1 whose output value is the output value to-be-traced Tok includes, for a current block in the blockchain system:
performing a hashing process on the output value to-be-traced Tok using a number m of hash functions in the output-value-storage Bloom filter corresponding to the current block to obtain values of a number m of corresponding positions; (Page 3816-3817, section III.A, Algorithm 1, “k hash functions hi(1                         
                            ≤
                        
                     i                         
                            ≤
                        
                     k) that mapping a record into a bit in F is provided. Given a record r and j = hi(r), the jth bit in the F must be changed into bit 1.”)
if all of the values of the number m of corresponding positions are a preset value, determining that the current block as the block containing the first transaction T1; (transaction backtracking, Page 3818 section IV, Algorithm 2, “if clause steps 4-7”)
if any value of the number m of corresponding positions is not the preset value, determining that the current block is not the block containing the first transaction T1; ((transaction backtracking, Page 3818 section IV, Algorithm 2, “if clause steps 4-7”)
With respect to claims 5, 10 and 16, Chen et al., teach the limitations of claims 1, 6, and 11.
Moreover, Chen et al. teach:
the output-value-storage Bloom filter corresponding to each block in the blockchain system is located in a block header of the corresponding block or a Bloom filter array of a database of the blockchain system. (FIG. 2, Page 3815, right column)
With respect to claim 18, Chen et al., teach the limitations of claim 1.
Moreover, Chen et al. teach:
generating a tree structure corresponding to the transaction-to-be-traced according to the leaf node… (Page 3816, FIG. 4, “Merkle Tree” )
Chen et al. do not explicitly teach:
…the mining transaction determined during the tracing process.
However, “mining transaction determination” is an optional process and therefore, does not further limit the scope of the claim.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Lohe et al. (US patent Publication No. 2017/0046689).
With respect to claim 17, Chen et al., teach the limitations of claim 1.
Moreover, Chen et al. teach:
wherein k is an integer greater than 1, (Page 3818 section IV. Algorithm 2, “for i=n-1 to 1”)  
Chen et al. do not explicitly teach:
at least two of the created tracing threads are performed simultaneously.
However, Lohe et al. teach:
at least two of the created tracing threads are performed simultaneously. ([1381])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parallel processing of threads, as taught by Lohe et al., into the blockchain transaction tracking of Chen et al., in order to increase processing speed. (Lohe et al. Abstract, [0432])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thomas Jay Rush: “Enhanced Adaptive Bloom Filters for Identifying Transactions of Interest in a Blockchain”, July 24, 2017, Revised July 18, 2018.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3685

 /PATRICK MCATEE/ Supervisory Patent Examiner, Art Unit 3685